Abatement Order filed November 8, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00695-CR
                                 ____________

                         WILLIE THOMAS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1483177


                            ABATEMENT ORDER
      The trial court denied appellant’s motion to suppress his statement but did not
submit findings of fact and conclusions of law on the voluntariness of appellant’s
statement. Article 38.22, section 6 of the Texas Code of Criminal Procedure requires
the trial court to make written fact findings and conclusions of law as to whether a
challenged statement was made voluntarily, even if appellant did not request them
or object to their absence. Tex. Code Crim. Proc. art. 38.22 ' 6; Urias v. State, 155
S.W.3d 141, 142 (Tex. Crim. App. 2004). The statute is mandatory and the proper
procedure to correct the error is to abate the appeal and direct the trial court to make
the required findings and conclusions. See Tex. R. App. P. 44.4; Wicker v. State, 740
S.W.2d 779, 784 (Tex. Crim. App. 1987).

      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings filed with the clerk of this
court on or before December 8, 2016. If the trial court’s findings were dictated into
the record, the trial court is directed to include those findings in a supplemental
clerk’s record to be filed with the clerk of this court on or before December 8, 2016.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.



                                    PER CURIAM